The sole question presented is whether the plaintiffs are entitled to a trial by jury in their appeal to the Superior Court from a decision of the Appeal Tribunal of the Unemployment Compensation Division. R. L., c. 218, s. 5, par. G provides that "any party aggrieved by any decision of fact in proceedings under the provisions of this chapter may, after exhaustion of other administrative remedies provided herein, and within ten days after such decision, appeal to the superior court in the same manner as parties aggrieved by the decision of fact of a municipal court." Since the statute does not expressly provide for trial by jury, plaintiffs can prevail only if it can be fairly implied or it is required by virtue of the state constitution.
The constitutional guaranty of trial by jury (N.H. Const. part 1, art. 20) in civil matters is determined generally by the historical test of its use at common law. "The extent of the right to trial by jury is settled by ascertaining how it was `used and practiced' before 1784." Douglas v. Company, 81 N.H. 371, 374. Partly as a result of this test, and at times independently thereof, it has been decided *Page 340 
that a guaranty of trial by jury cannot be invoked in special, statutory or summary proceedings unknown to the common law. Wooster v. Plymouth,62 N.H. 193, 203, 206; Davis v. Dyer, 62 N.H. 231, 235; Wilder v. Kneeland, ante, 185. Note, Application of Constitutional Guarantees of Jury Trial to the Administrative Process, 56 Harv. L. Rev. 282. Accordingly, unemployment compensation disputes in the twentieth century have been held to be outside the ambit of this constitutional provision. We know of no decision to the contrary. Hauswirth v. Board of Review, 69 Ohio App. 79; Unemployment Compensation Com. v. Willis, 219 N.C. 709; Ex parte Miles, 248 Ala. 386.
The procedure for filing and obtaining unemployment compensation benefits is comprehensive and designed to facilitate a simple and speedy determination of benefit claims. R. L., c. 218, s. 5. Paragraph A provides that the regulations for filing benefit claims shall be "readily accessible" and "available" to employees "without cost" to them or their employer. Paragraph B requires a deputy of the Unemployment Compensation Division to "promptly" examine the claims and "promptly" notify the claimant of the result. If a mistake has been made the deputy may reconsider and again "promptly" notify the claimant. Paragraphs C, D, E and F allow the claimant to appeal any unfavorable decision to an impartial Appeal Tribunal, one "of whom shall be a representative of employees." The procedure before this tribunal is informal, "although a full and complete record" is kept of the proceedings. The disputed claim is determined according to regulations which do not have to "conform to common law or statutory rules of evidence and other technical rules of procedure." Thereafter and finally the claimant may appeal to the Superior Court on questions of fact and to this court on questions of law.
This elaborate procedure for administrative and judicial review provided by the statute militates against any implication of a trial by jury. While the Unemployment Compensation statutes vary in the different jurisdictions they all have the common feature of providing that administrative appeals shall be simple, prompt and nonlegalistic. Likewise in court appeals the judicial review provided appears to have excluded a jury trial. See Silverstone, Administration of Unemployment Compensation, 55 Yale L. J. 205, 209, 212. It is our conclusion that in appeals to the Superior Court on questions of fact, the appellants are not entitled to a trial by jury.
This case does not raise the extent of and limitations on the appeal to the Superior Court except as discussed above. No opinion is *Page 341 
expressed concerning the right of the plaintiffs to such an appeal after the previous transfer from the Appeal Tribunal to this court.
Case discharged.
All concurred.
ON REHEARING. After the foregoing opinion was filed, the parties jointly moved for a rehearing in which it was requested that, in order to save time and expense, the court rule on the question expressly left open in the last sentence of the opinion. The motion for rehearing was granted and arguments invited on the right of the plaintiffs to a trial on the facts by the Superior Court without a jury after the previous transfer from the Appeal Tribunal to this court.